

[logo1.jpg]
Exhibit 10.1        



December 7, 2010
CONFIDENTIAL


Mr. C. Daniel DeLawder
Chairman & Chief Executive Officer
Park National Corporation
50 North Third Street
PO Box 3500
Newark, OH 43058-3500



Dear Mr. DeLawder:


This letter (the “Agreement”) constitutes the agreement between Rodman &
Renshaw, LLC (“Rodman” or the “Placement Agent”) and Park National Corporation
(the “Company”), that Rodman shall serve as the exclusive placement agent for
the Company, on a “reasonable best efforts” basis, in connection with the
proposed placement (the “Placement”) of registered securities of the Company,
consisting of common shares, without par value (the “Common Shares”), of the
Company, warrants to purchase Common Shares (the “Warrants”) and the Common
Shares issuable upon exercise of the Warrants (together with the Common Shares
and the Warrants, the “Securities”).  The terms of such Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” and collectively, the “Purchasers”) and Rodman shall not,
and nothing herein implies that Rodman would, have the power or authority to
bind the Company or any Purchaser and the Company shall not, and nothing herein
implies that the Company would, have an obligation to issue any Securities or
complete the Placement.  This Agreement and the documents executed and delivered
by the Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.”  The date of the
closing of the Placement shall be referred to herein as the “Closing Date.”  The
Company expressly acknowledges and agrees that Rodman’s obligations hereunder
are on a reasonable best efforts basis only and that the execution of this
Agreement does not constitute a commitment by Rodman to purchase the Securities
and does not ensure the successful placement of the Securities or any portion.


SECTION 1.          COMPENSATION AND OTHER FEES.


(A)           As compensation for the services provided by Rodman hereunder, the
Company agrees to pay to Rodman a cash fee payable immediately upon (but only in
the event of) the closing of the Placement and equal to 3% of the aggregate
gross proceeds raised in the Placement.  Additionally, a cash fee payable within
48 hours after (but only in the event of) the receipt by the Company of any
proceeds from the exercise of the Warrants sold in the Placement to Purchasers
and otherwise in compliance with Financial Industry Regulatory Authority
(“FINRA”) Rule 5110 equal to 3% of the aggregate cash exercise price received by
the Company upon such exercise, if any (the “Warrant Solicitation Fee”).


(B)           The Company also agrees to provide Rodman with a non-accountable
expense allowance equal to 1% of the aggregate gross proceeds raised in the
Placement, but in no event more than $40,000.  Such reimbursement shall be
payable immediately upon (but only in the event of) the closing of the
Placement.


Rodman & Renshaw, LLC  1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500  Fax: 212 581 5690  www.rodm.com  Member: FINRA, SIPC

 
 

--------------------------------------------------------------------------------

 


SECTION 2.          REGISTRATION STATEMENT.


The Company represents and warrants to, and agrees with, the Placement Agent
that:
 
(A)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (Registration File No.
333-159454) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on May 22, 2009, for the registration under the
Securities Act of Common Shares and warrants to purchase Common Shares. At the
time of such filing, the Company met the requirements of Form S-3 under the
Securities Act.  Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule.  The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Securities Act Rules and
Regulations”) of the Commission promulgated under the Securities Act, a
supplement to the form of prospectus included in such registration statement
relating to the placement of the Securities and the plan of distribution
thereof. Such registration statement, including the exhibits thereto, as amended
at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the filing date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the filing date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be.  No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company’s knowledge, is
threatened by the Commission.  For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.

 
2

--------------------------------------------------------------------------------

 
 
(B)           The Registration Statement (and any further documents to be filed
with the Commission in connection with the Placement) contains or will contain,
as applicable, all exhibits and schedules as required by the Securities Act.
Each of the Registration Statement and any post-effective amendment thereto, at
the time it became or becomes effective, complied or will comply, as applicable,
in all material respects with the Securities Act and the Securities Act Rules
and Regulations and the Exchange Act and the rules and regulations (the
“Exchange Act Rules and Regulations”) of the Commission promulgated under the
Exchange Act and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  The Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement, each as of its respective date, complied or will
comply in all material respects with the Securities Act and the Exchange Act and
the applicable Securities Act or Exchange Act Rules and Regulations.  Each of
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, did not and will not contain as of the
date thereof any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Exchange Act
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or the
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or the Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the Exchange
Act Rules and Regulations, as applicable, and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission.  There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or the Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required.  Notwithstanding
anything to the contrary contained herein, the Company makes no representation
or warranty as to information contained in or omitted from the Registration
Statement, the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement or any free writing prospectus, including any amendments
or supplements thereto, in reliance upon, and in conformity with, information
furnished in writing to the Company by or on behalf of Rodman expressly for use
in or preparation thereof.
 
(C)           The Company is eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act.  Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable Securities Act Rules and Regulations.  Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prepared by or behalf of or used by the
Company, in each case in connection with the Placement, complies or will comply
in all material respects with the requirements of the Securities Act and the
applicable Securities Act Rules and Regulations.  The Company will not, without
the prior consent of the Placement Agent, prepare, use or refer to, any free
writing prospectus in connection with the Placement.
 
(D)           The Company has delivered or made available, or will as promptly
as practicable deliver or make available, to the Placement Agent complete
conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus ,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended
or supplemented, in such quantities and at such places as the Placement Agent
reasonably requests.  Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Common Shares
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 3.          REPRESENTATIONS AND WARRANTIES. Except as set forth under
the corresponding section of the Disclosure Schedules, which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
representations and warranties set forth below to the Placement Agent.
 
(A)           Organization and Qualification.  All of the direct and indirect
significant subsidiaries (as defined in Rule 1-02(w) of Regulation S-X)
(individually, a “Subsidiary”) of the Company are set forth in the SEC Reports
(as defined in Subsection 3(G) below).  Except as set forth in the SEC Reports,
the Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any “Liens” (which for
purposes of this Agreement shall mean a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction),
and, except as set forth in the SEC Reports, all the issued and outstanding
shares of capital stock of each Subsidiary, where applicable, are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws, regulations or other organizational or charter
documents.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
“Proceeding” (which for purposes of this Agreement shall mean any action, claim,
suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition, whether commenced or
threatened)) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.


(B)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Company’s board of directors or the Company’s shareholders in
connection therewith other than in connection with the “Required Approvals” (as
defined in Subsection 3(D) below).  Each Transaction Document to which the
Company is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

 
4

--------------------------------------------------------------------------------

 
 
(C)           No Conflicts.  The execution and delivery by the Company of the
Transaction Documents to which it is a party and the performance by the Company
of its obligations under the Transaction Documents to which it is a party, the
issuance and sale of the Securities by the Company and the consummation by the
Company of the other transactions contemplated by this Agreement and by the
Transaction Documents to which the Company is a party do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws, regulations or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or result in the creation of any Lien upon
any of the properties or assets of the Company or any Subsidiary or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as would not have or
reasonably be expected to result in a Material Adverse Effect.


(D)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market) in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than: (i) the
filings required pursuant to Section 4.2 of the Securities Purchase Agreement(s)
to be entered into by the Company with the Purchasers; (ii) the filing with the
Commission of the Prospectus Supplement; (iii) application(s) to NYSE Amex (the
“Trading Market”) for the listing of the Securities for trading thereon in the
time and manner required thereby; (iv) such filings as are required to be made
under applicable state securities laws; and (v) such consents, waivers,
authorizations or orders, or such filings, as have been obtained or made
(collectively, the “Required Approvals”).


(E)           Issuance of the Securities; Registration.  The Common Shares and
the Warrants are duly authorized and, when issued and paid for in accordance
with the applicable Transaction Documents, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Warrant Shares, when issued in accordance with the terms of the
Warrants, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company.  The Company has reserved from its duly
authorized capital stock the maximum number of Common Shares issuable pursuant
to the Transaction Documents.  The Registration Statement was declared effective
under the Securities Act on May 22, 2009 (the “Effective Date”) and no stop
order preventing or suspending the effectiveness of the Registration Statement
or preventing the use of the Base Prospectus has been issued by the Commission
and no proceedings for that purpose have been instituted or, to the actual
knowledge of the Company, are threatened by the Commission.  The Company, if
required by applicable Securities Act Rules and Regulations, proposes to file
the Prospectus Supplement with the Commission pursuant to Rule 424(b).  At the
time the Registration Statement and any amendments thereto became effective, at
the date of this Agreement and at the Closing Date, the Registration Statement
and any amendments thereto conformed and will conform in all material respects
to the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Base Prospectus and any amendments or supplements thereto, at the time
the Base Prospectus or any amendment or supplement thereto was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  

 
5

--------------------------------------------------------------------------------

 


(F)           Capitalization.  The capitalization of the Company is as set forth
in the Company’s most recent Form 10-Q.  As of the date of this Agreement, the
Company has not issued any capital stock since it filed its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans and the issuance
of Common Shares pursuant to the Company’s Stock Plan for Non-Employee Directors
of Park National Corporation and Subsidiaries.  In addition, Common Shares are
to be acquired under the terms of the Park National Corporation Dividend
Reinvestment Plan (the “Park DRIP”) for the accounts of participants in the Park
DRIP and under the terms of the Park National Corporation Employees Stock
Ownership Plan (the “Park KSOP”) for the accounts of participants in the Park
KSOP, which Common Shares will be purchased on the open market at current market
prices by or at the direction of a registered broker-dealer acting as an
independent stock purchasing agent for the Park DRIP or for the Park KSOP, as
appropriate.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Securities and except as disclosed in the SEC Reports, pursuant
to equity compensation plans or agreements filed as exhibits to the SEC Reports
or pursuant to the Park DRIP or the Park KSOP, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any Common Shares, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional Common Shares, in each case issued by the Company.  The
issuance and sale of the Securities will not obligate the Company to issue
Common Shares or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any shareholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Securities.  There are no shareholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the actual knowledge of the Company, between or
among any of the Company’s shareholders.


(G)           SEC Reports; Financial Statements.  The Company has complied in
all material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Securities
Act Rules and Regulations or the Exchange Act and the Exchange Act Rules and
Regulations, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
6

--------------------------------------------------------------------------------

 


(H)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the Commission, (iii) the Company has not
materially altered its method of accounting, (iv) the Company has not declared
or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or “Affiliate” (defined as any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 405 under the Securities Act), except pursuant to
existing Company stock option or compensation plans or the Park DRIP.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth in the SEC Reports, no event, liability or development has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, operations or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed one (1)
Trading Day prior to the date that this representation is made.


(I)            Litigation.  There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the actual knowledge of
the Company, threatened against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) would reasonably be expected to result in a
Material Adverse Effect if there were an unfavorable decision. Neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act


(J)            Labor Relations.  No material labor dispute exists or, to the
actual knowledge of the Company, is imminent with respect to any of the
employees of the Company which could reasonably be expected to result in a
Material Adverse Effect.


(K)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as would not reasonably be
expected to result in a Material Adverse Effect.


 
7

--------------------------------------------------------------------------------

 


(L)           Material Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such potential revocation or
modification would not reasonably be expected to result in a Material Adverse
Effect.


(M)          Sarbanes-Oxley.  The Company is and will be in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the date hereof and as of the Closing Date.


(N)           Certain Fees.  Except as otherwise provided in this Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.


(O)          Trading Market Rules.  The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.


(P)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


(Q)           Registration Rights.  Except as disclosed in the SEC Reports, no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.


(R)           Listing and Maintenance Requirements.  The Company’s Common Shares
are registered pursuant to Section 12(b) of the Exchange Act, and the Company
has taken no action designed to, or which to its actual knowledge is likely to
have the effect of, terminating the registration of the Common Shares under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Shares is or has been listed or quoted to the effect that the
Company is not in compliance with the material listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with all such listing and maintenance requirements.


(S)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers solely as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.


(T)           Regulation M Compliance.  The Company has not, and to its actual
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (other than for the Placement
Agent’s placement of the Securities), or (iii) paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to Rodman in connection with the placement of the Securities and as
disclosed in the SEC Reports.

 
8

--------------------------------------------------------------------------------

 
 
SECTION 4.          ENGAGEMENT TERM.  Rodman’s engagement hereunder will be for
the period of 30 days. The engagement may be terminated by either the Company or
Rodman at any time upon five days’ written notice and, subject to the delivery
and satisfaction (or waiver) of all closing conditions in connection with the
Placement, will be terminated automatically on the Closing
Date.  Notwithstanding anything to the contrary contained herein, the provisions
in this Agreement concerning confidentiality, indemnification and contribution
will survive any expiration or termination of this Agreement.  Upon any
termination of this Agreement, the Company’s obligation to pay Rodman any fees
actually earned and payable on closing of the Placement, shall survive any
termination of this Agreement, as permitted by FINRA Rule 5110(f)(2)(D).  Upon
any termination of this Agreement, the Company’s obligation to reimburse Rodman
for out-of-pocket accountable expenses actually incurred by Rodman and
reimbursable upon closing of the Placement, will survive any termination of this
Agreement, as permitted by FINRA Rule 5110(f)(2)(D).  Rodman agrees not to use
any confidential information concerning the Company provided to Rodman by the
Company for any purposes other than those contemplated under this Agreement.


SECTION 5.          RODMAN INFORMATION.  The Company agrees that any information
or advice rendered by Rodman in connection with this engagement is for the
confidential use of the Company only in its evaluation of the Placement and,
except as otherwise required by law or the rules and regulations of the Trading
Market, the Company will not disclose or otherwise refer to the advice or
information in any manner without Rodman’s prior written consent; except that
the Company may file this Agreement as an exhibit to, and disclose Rodman’s role
as placement agreement pursuant to this Agreement in, the Company’s filings with
the Commission.


SECTION 6.          NO THIRD-PARTY BENEFICIARIES; FIDUCIARY RELATIONSHIP.  This
Agreement does not create, and shall not be construed as creating rights
enforceable by any person or entity not a party hereto, except those entitled
thereto by virtue of the indemnification provisions hereof.  The Company
acknowledges and agrees that Rodman is not and shall not be construed as a
fiduciary of the Company and shall have no duties or liabilities to the equity
holders or the creditors of the Company or any other person (other than the
Company) by virtue of this Agreement or the retention of Rodman hereunder, all
of which are hereby expressly waived.

 
SECTION 7.          CLOSING CONDITIONS.  The obligations of the Placement Agent
and the Purchasers, and the closing of the sale of the Securities hereunder are
subject to the accuracy, when made and on the Closing Date (unless as of a
specified date therein), of the representations and warranties on the part of
the Company and its Subsidiaries contained herein, to the accuracy of the
statements of the Company and its Subsidiaries made in any certificates pursuant
to the provisions hereof, to the performance by the Company and its Subsidiaries
of their obligations hereunder required to be performed on or prior to the
Closing Date, and to each of the following additional terms and conditions:
 
(A)           No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

 
9

--------------------------------------------------------------------------------

 


(B)           The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the reasonable opinion
of counsel for the Placement Agent, is material or omits to state any fact
which, in the reasonable opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein, in the case of
the Base Prospectus or the Prospectus Supplement, in light of the circumstances
under which they were made, not misleading.
 
(C)           All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
 
(D)           The Placement Agent shall have received from outside counsel to
the Company such counsel’s written opinion, addressed to the Placement Agent and
the Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent.
 
(E)           Neither the Company nor any of its Subsidiaries shall have
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any material loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Base Prospectus and (ii) since such date, there shall not
have been any material change in the capital stock or material increase in the
long-term debt of the Company or any of its Subsidiaries or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, general affairs, management, financial condition,
stockholders’ equity or results of operations of the Company and its
Subsidiaries, taken as a whole, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the reasonable and good faith judgment of the
Placement Agent, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement.
 
(F)           The Common Shares are registered under the Exchange Act and, as of
the Closing Date, the Common Shares shall be listed and admitted and authorized
for trading on the Trading Market, and reasonably satisfactory evidence of such
actions shall have been provided to the Placement Agent.  The Company shall have
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Shares under the Exchange Act or delisting or
suspending from trading the Common Shares from the Trading Market, nor has the
Company received any information suggesting that the Commission or the Trading
Market is contemplating terminating such registration or listing.

 
10

--------------------------------------------------------------------------------

 
 
(G)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the Nasdaq Global Select Market or the
NYSE Amex or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
Ohio, Kentucky, Alabama, Florida or New York authorities or a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged or the
subject of an act of terrorism, there shall have been an escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the reasonable and
good faith judgment of the Placement Agent, impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated by the Base Prospectus and the Prospectus Supplement.
 
(H)           No action shall have been taken and no statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or reasonably be expected to materially and adversely affect the
business or operations of the Company; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or reasonably be expected to materially
and adversely affect the business or operations of the Company.
 
(I)           The Company shall have prepared and filed with the Commission a
Current Report on Form 8-K with respect to the Placement, including as an
exhibit thereto this Agreement.
 
(J)           The Company shall have entered into one or more securities
purchase agreements with each of the Purchasers and such agreements shall be in
full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.
 
(K)           FINRA shall have raised no objection to the fairness and
reasonableness of the terms and arrangements of this Agreement.  In addition,
the Company shall, if requested by the Placement Agent, make or authorize
Placement Agent’s counsel to make on the Company’s behalf, an Issuer Filing with
FINRA pursuant to FINRA Rule 5110 with respect to the Registration Statement and
pay all filing fees required in connection therewith.


(L)           Prior to the Closing Date, the Company shall have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

SECTION 8.          INDEMNIFICATION.  (A)  To the extent permitted by law, the
Company will indemnify Rodman and its affiliates, stockholders, directors,
officers, employees and controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) against all losses,
claims, damages, expenses and liabilities, as the same are incurred (including
the reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to this Agreement, except to the extent that
any losses, claims, damages, expenses or liabilities (or actions in respect
thereof) are found in a final judgment (not subject to appeal) by a court of law
to have resulted primarily and directly from Rodman’s material breach of this
Agreement or Rodman’s willful misconduct or gross negligence in performing the
services described herein or from information contained in or omitted from the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in connection with, information furnished in
writing to the Company by or on behalf of Rodman expressly for use in or
preparation thereof (and Rodman shall repay to the Company any reimbursements or
other amounts paid hereunder to the extent they are attributable thereto).

 
11

--------------------------------------------------------------------------------

 


(B)           To the extent permitted by law, Rodman will indemnify the Company
and its affiliates, shareholders, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) against all losses, claims, damages, expenses and liabilities,
as the same are incurred (including the reasonable fees and expenses of
counsel), relating to or arising from information contained in or omitted from
the Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, or the Prospectus Supplement, including any amendments or supplements
thereto, in reliance upon, and in conformity with, information furnished in
writing to the Company by or on behalf of Rodman expressly for use in or
preparation thereof.


(C)           Promptly after receipt by an indemnified party of notice of any
claim or the commencement of any action or proceeding with respect to which the
indemnified party is entitled to indemnity hereunder, the indemnified party will
notify the indemnifying party in writing of such claim or of the commencement of
such action or proceeding; provided, however, that the failure timely to give
such notice shall affect the rights of an indemnified party hereunder only to
the extent that such failure has a material prejudicial effect on the defenses
or other rights available to the indemnifying party with respect to such claim,
action or proceeding.  At the election of the indemnifying party, the
indemnifying party will assume the defense of such claim, action or proceeding
and will employ counsel reasonably satisfactory to the indemnified party and
will pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the indemnified party will be entitled to employ counsel separate from
counsel for the indemnifying party and from any other party in such claim,
action or proceeding if counsel for the indemnified party reasonably determines
that it would be inappropriate under the applicable rules of professional
responsibility for the same counsel to represent both the indemnifying party and
the indemnified party.  In such event, the reasonable fees and disbursements of
no more than one such separate counsel will be paid by the indemnifying
party.  The indemnifying party will have the exclusive right to settle the
claim, action or proceeding; provided that the indemnifying party will not
settle any such claim, action or proceeding without the prior written consent of
the indemnified party, which will not be unreasonably withheld or delayed;
provided, further, that such consent shall not be required if the settlement
includes a full and unconditional release from all liability arising or that may
arise out of such claim, action  or proceeding and does not include a statement
as to or an admission of fault, culpability or a failure to act by or on behalf
of any indemnified party.


(D)           The indemnifying party agrees to notify the indemnified party
promptly of the assertion against it or any other person of any claim or the
commencement of any action or proceeding relating to a transaction contemplated
by this Agreement.


(E)           If for any reason the foregoing indemnity is unavailable to the
indemnified party or insufficient to hold the indemnified party harmless, then
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect not only the relative benefits
received by the indemnifying party on the one hand and the indemnified party on
the other, but also the relative fault of the indemnifying party on the one hand
and the indemnified party on the other that resulted in such losses, claims,
damages or liabilities, as well as any relevant equitable considerations.  The
relative benefits received by the Company on the one hand and Rodman on the
other shall be deemed to be the same proportion as the total net proceeds from
the Placement (before deducting expenses) received by the Company bear to the
total compensation received under this Agreement by Rodman.  The relative fault
shall be determined by reference to, among other things, whether an untrue or
alleged untrue statement of a material fact or an omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or Rodman on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The amounts paid or payable by a party in respect of losses, claims,
damages and liabilities referred to above shall be deemed to include any legal
or other fees and expenses incurred in defending any litigation, proceeding or
other action or claim.  Notwithstanding the provisions hereof, Rodman’s share of
the liability hereunder shall not be in excess of the amount of fees actually
received, or to be received, by Rodman under this Agreement (excluding any
amounts received as reimbursement of expenses incurred by Rodman). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.


 
12

--------------------------------------------------------------------------------

 


(F)           These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this Agreement is
completed and shall survive the termination of this Agreement, and shall be in
addition to any liability that the Company or Rodman might otherwise have to any
indemnified party under this Agreement or otherwise.


SECTION 9.          GOVERNING LAW.  This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed entirely in such State.  This Agreement may
not be assigned by either party without the prior written consent of the other
party.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.  To the
extent permitted by applicable law, any right to trial by jury with respect to
any dispute arising under this Agreement or any transaction or conduct in
connection herewith is waived. Any dispute arising under this Agreement may be
brought into the courts of the State of New York or into the Federal Court
located in New York, New York and, by execution and delivery of this Agreement,
the Company hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of aforesaid courts. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If either party shall commence
an action or proceeding to enforce any provisions of a Transaction Document,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.


SECTION 10.        ENTIRE AGREEMENT/MISC.  This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof.  If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect.  This Agreement may not be amended or otherwise modified or waived
except by an instrument in writing signed by both Rodman and the Company.  The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery and/or exercise of the
Securities, as applicable.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a .pdf format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.

 
13

--------------------------------------------------------------------------------

 


SECTION 11.       NOTICES.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified below each party’s signature of this Agreement prior
to 6:30 p.m. (New York City time) on a business day, (b) the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified below each party’s signature of this
Agreement on a day that is not a business day or later than 6:30 p.m. (New York
City time) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth
below each party’s signature of this Agreement.


Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Rodman a copy of this Agreement.


Very truly yours,
 
RODMAN & RENSHAW, LLC
   
By:  
/s/ David Horin  
 
Name: David Horin
 
Title: Chief Financial Officer
   
Address for notice:
1251 Avenue of the Americas, 20th Floor
New York, NY, 10020
Fax: (646) 841-1640
Attention:  General Counsel



Accepted and Agreed to as of
the date first written above:


PARK NATIONAL CORPORATION
   
By:  
/s/ John W. Kozak  
Name: John W. Kozak
 
Title: Chief Financial Officer



Address for notice:
50 North Third Street
Newark, Ohio  43055
Fax: (740) 349-3709
Attention: Chief Financial Officer

 
14

--------------------------------------------------------------------------------

 